Atkinson, J.
This is a quo warranto proceeding by citizens and taxpayers to oust from office a county school superintendent, on the ground of alleged disqualification to hold the office, by reason of failure to pay his poll-taxes for the years 1927 and 1928. The answer denied the allegations of the petition. Upon conclusion of the evidence the judge directed a verdict for the respondent. The applicants made a motion for new trial, based on the general grounds, and on complaint of the direction of the verdict, because, as contended, the pleadings and evidence *462showed issues of fact that should have been submitted to a jury. The exception is to a judgment refusing a new trial. Held, that the burden of proof to sustain the alleged grounds of disqualification was upon the applicants. Under the pleadings and all reasonable inferences to be drawn from the evidence submitted at the trial, the applicants failed to carry the burden of proof, and the only possible verdict that could be rendered was one for the respondent, as directed. There was no error in refusing a new trial. Judgment affirmed.
No. 10052.
September 17, 1934.
O. J. Franlclin and D. D. Smith, for plaintiffs.
J. H. Milner, W. A. Wooten, and Smith & Boss, for defendant.

All the Justices concur.